MR. JUSTICE SHEA
specially concurring:
I concur in the venue decision and the Court’s refusal to consider the merits of defendants’ claim that plaintiffs as entities, were asserting constitutional rights that belonged only to individuals. The district court has not yet ruled on that question. However, the district court and this Court should have considered the obvious conflict of interest which the county attorney has in asserting self-incrimination rights for his clients.
The conflict is between his function as prosecuting attorney of Gallatin County and his function as civil legal advisor to the school districts and trustees. One of those functions must prevail, and since the county would be without a prosecutor if he chose his duty to be civil advisor to the school districts and trustees, the duty to prosecute must prevail. The school districts involved should hire an independent lawyer.
Under section 16-3101, R.C.M.1947, it is the function of each county attorney to “conduct on behalf of the state, all prosecutions for public offenses * * The anti-discrimination act, section 64-312, R.C.M.1947, provides that a willful violation of the act, whether in committing a prohibited act or in interfering with the activities of the Human Rights Commission, is a misdemeanor for which one can be fined and jailed. Therefore, any violation of this act may ultimately fall in the lap of the county attorney to prosecute. In fact, there is no other official who can bring a criminal prosecution under the anti-discrimination act. Under these circumstances the county attorney has no right to prevent the disclosure of evidence which may be incriminating. Rather, it is his duty to obtain the evidence and to prosecute if he determines there is a criminal violation. To allow him to proceed in this case is to strip the people of Montana of a pro*120secutor in Gallatin County for criminal proceedings under the anti-discrimination act.
Section 75-8305.1, R.C.M.1947, expressly provides school districts may hire independent counsel in the event of a conflict of interest. The county attorney should advise the school boards they should retain independent counsel if they desire to raise the privilege against self-incrimination as a defense to the interrogatories propounded by the Human Rights Commission. If the county attorney will not voluntarily withdraw from the case, the district court should order that he withdraw and that plaintiffs hire independent counsel.